18-12814-mew          Doc 17     Filed 10/23/18    Entered 10/23/18 13:27:29           Main Document
                                                  Pg 1 of 6



 NORTON ROSE FULBRIGHT US LLP
 Counsel for the Petitioners
 1301 Avenue of the Americas
 New York, New York 10019
 (212) 408-5100
 Andrew Rosenblatt
 Francisco Vazquez


 UNITED STATES BANKRUPTCY COURT
 SOUTHERN DISTRICT OF NEW YORK

 ----------------------------------------------------------------- x
 In re                                                             :
                                                                   :
 MADISON ASSET LLC,                                                : In a Case Under Chapter 15
                                                                   : of the Bankruptcy Code
                                                                   :
 Debtor in a Foreign Proceeding.                                   : Case No. 18-12814-mew
 ----------------------------------------------------------------- x

                                   AFFIDAVIT OF SERVICE

                David M. Bava, being duly sworn, deposes and says:

                1. I am employed as a legal assistant by the law firm of Norton Rose Fulbright US

 LLP, 1301 Avenue of the Americas, New York, New York 10019-6022, am not a party to this

 action and am over the age of eighteen.

                2. On October 18, 2018, I caused to be served true and correct copies of the

 documents identified below upon the party listed on the annexed Service List by first class mail

 of the United States Postal Service, postage prepaid thereon.

                          Order Granting Recognition of a Foreign Main Proceeding (Docket No.
                           15)

                          Order Granting Leave to Issue Subpoenas and to Conduct Examinations
                           Pursuant to 11 U.S.C §§ 1507(a) and 1521(a)(4) and Rule 2004 of the
                           Federal Rules of Bankruptcy Procedure (Docket No. 16)

                3. I certify that the foregoing statements made by me are true. I am aware that if any



 CPAM: 33266961.1
18-12814-mew         Doc 17          Filed 10/23/18    Entered 10/23/18 13:27:29    Main Document
                                                      Pg 2 of 6


 of the foregoing statements made by me are willfully false, I am subject to punishment under

 penalty of perjury.

                                                               /s/ David M. Bava
                                                                    David M. Bava

 Sworn to before me this
 23rd day of October 2018


  /s/ Francisco Vazquez
       Notary Public

        Francisco Vazquez
  Notary Public, State of New York
          No. XX-XXXXXXX
   Qualified in New York County
 Commission Expires Dec. 27, 2018




                                                        2
 CPAM: 33266961.1
18-12814-mew        Doc 17     Filed 10/23/18     Entered 10/23/18 13:27:29           Main Document
                                                 Pg 3 of 6


                                            SERVICE LIST

 By First Class Mail of the United States Postal Service

 Deutsche Bank AG, New York          Comerica Bank                      Comerica Bank
 60 Wall Street                      1717 Main Street                   c/o Coprorate Creations
 New York, NY 10005                  Dallas, Texas, 75201                Network Inc.
 Attention: Legal Department         Attention: Legal Department        15 North Mill Street
                                                                        Nyack, New York, 10960
 The Bank Of New York Mellon         ABN AMRO                           Banco Popular
 Corporation                         Park Ave Plaza                     2812 Broadway
 Attn.: General Counsel              55 East 52nd St                    New York, NY 10025
 One Wall Street                     New York, NY 10019                 Attention: Legal Department
 New York, New York, 10286           Attention: Legal Department
 Bank of America                     Bank of America                    Bank of China
 One Bryant Park                     The Corporation Trust Company      1045 Avenue of the Americas
 1111 Avenue of the Americas         Corporation Trust Center           New York, NY 10019
 New York, NY 10036                  1209 Orange St.                    Attention: Legal Department
 Attention: Legal Department         Wilmington DE19801
 The Bank of Tokyo --                BNP Paribas                        Calyon Investment Bank
  Mitsubishi UFJ, Ltd.               787 Seventh Avenue                 1301 Avenue of the Americas
 1251 Avenue of the America,         New York, NY 10019                 New York, NY 10019
  # C3-06                            Attention: Legal Department        Attention: Legal Department
 New York, NY 10019
 Attention: Legal Department
 Citibank N.A.;                      Commerzbank Aktiengesell-Schaft,   Credit Agricole CIB
 153 East 53rd Street                New York Branch                    1301 Avenue of the Americas
 New York, NY 10022                  55 Broad St.                       New York, NY 10019
 Attention: Legal Department         New York, New York 10004           Attention: Legal Department
                                     Attention: Legal Department
 Deutsche Bank Trust Company         HSBC Bank USA, N.A.;               JPMorgan Chase Bank, N.A.;
 Americas                            452 5th Ave                        277 Park Avenue,
 60 Wall Street                      New York 10018 ·                   New York, NY 10022
 New York, NY 10005                  Attention: Legal Department        Attention: Legal Department
 Attention: Legal Department
 Societe Generale                    Societe Generale                   Standard Chartered Bank;
 245 Park Ave                        c/o The Company Corporation        c/o CT Corp,
 New York, NY 10167                  251 Little Falls Drive             111 Eighth Avenue, 13th Floor
 Attention: Legal Department         Wilmington DE19808                 New York, NY 10011
                                     Attention: Legal Department
 Donna K. Hill, Esq.                 UBS AG                             Wells Fargo & Co.
 Standard Chartered Bank             1285 Ave of the Americas           1156 Avenue of the Americas
 1095 Avenue of the Americas FL 37   New York, NY 10019                 New York, NY 10036
 New York, NY 10036-6797             Attention: Legal Department        Attention: Legal Department
 Alvaro Muscio                       Eduardo Tevah                      Lorena L Ramirez
 Pollock International Ltd.          Diego Mussio                       PanAmerica Capital Group, Inc.
 Alm. Harwood 6548 Ap.203,           Eduardo Tevah                      P.O. Box 0832-02522
 CP.11.500,                          CL Rua DR Jorge Fatet No 703,      Torres de las Americas,
 Montevideo, Uruguay                 91560                              Tower C, 26th Floor, Suite 2603,
 598 9441 6602                       Porto Alegre, Brasil               Punta Pacifica,
 amus42@gmail.com                    55 51 8414 6610                    Panama City,
                                     edu@tevah.com.br                   Republic of Panama
                                     d.mussio@hotmail.com               507-340-9560
                                                                        lramirez@panamerica-group.com



                                                     3
 CPAM: 33266961.1
18-12814-mew         Doc 17         Filed 10/23/18    Entered 10/23/18 13:27:29             Main Document
                                                     Pg 4 of 6


                                                                             Oswaldo Karam Macia
 Andrew Huzzard                         Diogo Rossi Ibaixe                   La Floresta de Seguros y Vida, S.A.
 Eagle Navigation & Trading S.A.        Seahawk Management Co Ltd.           Ave. Samuel Lewis,
 461A Roosevelt Ave,                    3rd Floor,                           Calle 53 Edif Omega,
 Ancon, Panama                          Yamraj Buidling Market Sq.,          Piso Mezanine
 507 6930 3794                          P.O.Box 3175                         507 377 9450
 ahuzzard@eaglenavigation.com           Road Town, Tortola, BVI              507 698 10275
                                        1 650 741 3522                       507 377 9400
                                        diogo@briix.com.br                   audi.diaz@seguroslafloresta.com
                                                                             okaram@seguroslafloresta.com
 Francisco Estupinan                    Martin Litwak                        Nicolas De La Plaza
 Pro Advisors LLC                       Nicolas de la plaza                  Martin Litwak
 Aureuo Davila Y Jose Plaza,            Ernesto Esteban Lopez                Richard Valdes
 Conjunto Los Agaves Casa 23            Doctor Tomas Manuel de               7511 SW 54TH Avenue,
 festupinan@int-partners.com            Anchorena                            Coral Gables, Florida
                                        1741, Piso 8 Dpto. A,                786 899 4374
                                        Buesnos Aires, Argentina             nicolas.delaplaza@litwak-
                                        54911 4065 8512                      partners.com
                                        martin.litwak@litwak-partners.com    martin.litwak@litwak-partners.com
                                        ernestolopezlincuez@gmail.com        richard@atmarealestate.com
 Francisco Estupinan                    Alvaro Muscio                        Martin Litwak
 Pro Advisors LLC                       Elemar Eickhoff                      Nicolas de la Plaza
 Atahualpa 171 Dep 12A,                 Bage 1259 AP 1101                    DABE Investments LLC
 Quito, Ecuador                         No 1101, 01221                       926 Nandina Dr,
 festupinan@int-partners.com            Rio Grande, Brasil                   Weston, FL 33327
                                        598 9441 6602                        54 11 5639 0733
                                        amus42@gmail.com                     martin.litwak@litwak-partners.com
                                                                             danielbentolila@fibertel.com.ar
                                                                             danyben69@gmail.com
 Francisco Estupinan                    Martin Litwak                        Sunset Investments Limited
 Pro Advisors LLC                       Jose Luis Guerra a/o Maria           5 Lloyds Avenue, 3rd Floor
 Cl A 43 Calle B Sector Tanda Ret       Alexandra Carrera                    London, United Kingdom EC3N
 Rancho San,                            Paunero 2368,                        3AE
 Francisco Nº 43, 00121                 7600 Mar Del plata,
 Quito, Ecuador                         Prov. De Buenos Aires, Argentina
 festupinan@int-partners.com            54 9 223 520 4257
                                        martin.litwak@litwak-partners.com
 Francisco Estupinan                    Francisco Rondon                     Rivero Mestre LLP
 Pro Advisors LLC                       Llantex C.A.                         305 445.2500
 Via Lumbisi Lt 4A Pb                   Av. Este-Oeste L-4 C/C               2525 Ponce De Leon Blvd.
 1 Princpal La Canada,                  Centrto Empresarial Caribe Local B   Ste. 1000 | Miami, FL 33134
 Quito, Ecuador                         #7.                                  miami@riveromestre.com
 festupinan@int-partners.com            02006 San Diego, estado
                                        Carabobo, Venezuela
                                        00 584 1443 17306
                                        globalcauchos@gmail.com
                                        sjoa@dabadvisory.com
 Francisco Estupinan                    Nicolas De La Plaza                  Andrew K. Levi, Esq.
 Pro Advisors LLC                       Martin Litwak                        Lehr Levi & Mendez, P.A.
 Cochapata E1112Pd                      Santiago Gey                         1401 Brickell Ave., Suite 910
 Jose Abascal Conj Hab Villaloma,       ED Parana No 232, 14195              Miami, FL 33131
 Casa 7,                                Buenos Aires, Argentina              alevi@llmlawfirm.com
 Guayaquil, Ecuador                     54 911 56243401
 festupinan@int-partners.com            nicolas.delaplaza@litwak-
                                        partners.com martin.litwak@litwak-
                                        partners.com

                                                        4
 CPAM: 33266961.1
18-12814-mew         Doc 17        Filed 10/23/18    Entered 10/23/18 13:27:29            Main Document
                                                    Pg 5 of 6


 Francisco Estupinan                   Martin Litwak                       Erick Solms
 Pro Advisors LLC                      Madun Investment S.A.               Simplitfy
 Republica Del Salvador                Circunvalacion Durango 383/101,     801 Northpoint Parkway,
 N 3540 Y Portugal Edf Atos,           Montevideo, Uruguay                 Suite #95,
 Quito, Ecuador                        598 2 9168867                       West Palm Beach,
 festupinan@int-partners.com           freyes@mvdgroup.com                 FL 33407
                                                                           esolms@simplitfy.com
 Francisco Estupinan                   Nicolas De La Plaza                 Bruce Grace
 Pro Advisors LLC                      Martin Litwak                       Lewis Baach Kaufmann Middlemiss
 Cl Calle D 52 199                     Veganotec Construcciones S.A. DE    PLLC
 Pb 5B Nº 52, 01210                    CV                                  1899 Pennsylvania Avenue, NW
 Quito, Ecuador                        Bruselas 6, Juarez,                 Washington, DC 20006
 festupinan@int-partners.com           Cuahtemoc,                          bruce.grace@lbkmlaw.com
                                       Ciudad ded, Mexico
                                       1 786 899 4374
                                       nicolas.delaplaza@litwak-
                                       partners.com
                                       martin.litwak@litwak-partners.com
 Francisco Estupinan                   Nicolas De La Plaza                 Jessica W. Rhea
 Pro Advisors LLC                      Martin Litwak                       Counsel, Litigation
 La Rioja Sn L11                       Cornestone Capital Ventures LP      BNY Mellon
 Los Libertadores Conj La Rioja,       Level 11, 203 Queen Street,         Legal Dept. (AIM #151-1915)
 Quito, Ecuador                        Auckland 1010                       500 Grant Street | Pittsburgh, PA
 festupinan@int-partners.com           nicolas.delaplaza@litwak-           15258-0001
                                       partners.com                        jessica.rhea@bnymellon.com
                                       martin.litwak@litwak-partners.com
                                       richard@atmarealestate.com
 Alvaro Muscio                         Nicolas De La Plaza                  Tristan Yelland
 Vera Maria Grundling                  Martin Litwak                       Manager
 Alm. Harwood 6548 Ap.2013,            Contratistas Olimpo S.A. DE CV      RHSW (Cayman) Limited
 CP.11.500,                            Totonacas 92 INT 1,                 PO Box 897
 Montevideo, Uruguay                   COL. Ajusco Coyoacan                Windward 1, Regatta Office Park
 598 9441 6602                         Ciudad de, Mexico                   Grand Cayman KY1-1103
 amus42@gmail.com                      1 786 899 4374                      Cayman Islands
                                       nicolas.delaplaza@litwak-           (345) 949 7576
                                       partners.com                        tyelland@rhswcaribbean.com
                                       martin.litwak@litwak-partners.com
 Marcelo Jorcin                        U.S. Trustee's Office               Daniel L. Forman, Esq.
 Josefina Rey de Castro                U.S. Federal Office Building        Forman Law Group
 Sarmiento 477 1B 01211                201 Varick St., Room 1006           1401 Brickell Avenue
 Buenos Aires Argentina                New York, NY 10014                  Suite 910
 5411 4224 6501                        (212) 510-0500                      Miami, FL 33131
 jorcimar@yahoo.com                                                        (305) 577-8888
                                                                           daniel@formanlawgroup.com
 Nestor A Castro/Marcelo Jorcin        Insight Securities Inc.,            Rivero Mestre LLP
 Nestor A Castro                       600 Central Ave, #265,              212 880.9451
 CL Yaguaron 1813 AA D 704,            Highland Park, IL 60035             565 Fifth Avenue, 7th Floor
 Montevideo CP 11800,                                                      New York, NY 10017
 Uruguay, 01210                                                            newyork@riveromestre.com
 Buenos Aires, Argentia
 nestor_becas@hotmail.com




                                                        5
 CPAM: 33266961.1
18-12814-mew         Doc 17      Filed 10/23/18     Entered 10/23/18 13:27:29            Main Document
                                                   Pg 6 of 6


 Carlos Ortega                        Stela C. Tipi                        Comerica Bank
 Westwood Capital Markets S.A.        Vice President and Senior Counsel,   Research, Subpoena and Internal
 Calle 50,                            Legal                                Services
 Edificio Credicorp Bank,             Deutsche Bank AG, New York           MC 7546, PO Box 75000
 Piso 27, Oficina 2701,               Branch                               Detroit, Michigan 48275
 Apartado 0833-00098,                 Litigation & Regulatory
 Panama                               Investigations
 507 210 1641                         60 Wall Street
 507 210 1637                         New York, NY 10005-2836
 cortega@westwood.com.pa              stela.tipi@db.com
 stracey@campbellslegal.com
 gmanning@campbellslegal.com
 Dayan Arguello Cabrera
 Seguros Sucre S.A.
 Pedro Carbo 422 y Avda. 9 de
 Octubre,
 Edificio San Francisco 300,
 Piso 6,
 Guauaquil, Ecuador
 593 4 373 0440 ext. UIO 2303
 GYE 5000 (Office)
 dayan.arguello@segurossucre.fin.ec
 stracey@campbellslegal.com
 gmanning@campbellslegal.com




                                                       6
 CPAM: 33266961.1
